DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 5-9, 11-18 and 20 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
The primary reasons for allowance of the independent claim 1 is that the prior art does not disclose or suggest the claimed limitations “…and a display region circuit located at the substrate display region, wherein the display region circuit comprises a thin film transistor which comprises a gate, a source, a drain and an active layer...first conductive pattern and the gate are located at a same layer and have same material, and the at least one interlayer insulating layer is located between the packaging layer and the first conductive pattern, and the at least one interlayer insulating layer comprises at least one first through-hole, and at least a part of the packaging layer is located in the at least one first through-hole.”, in combination with the rest of the limitations of claim 1.  
The pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR S AMER/Primary Examiner, Art Unit 2894